DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-12, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a portable grill with all of the limitations of independent claims 1 and 12, particularly the limitations directed to the particular configuration of the tank blocker as set forth in the claims. Therefore, these limitations, when combined with every other limitation of the claims, distinguish the claims from the prior art. The other claims are allowable at least because they depend from allowable independent claims.
The closest prior art discovered in the examiner’s search is Witzel (US 20140265186 A1), hereinafter Witzel. Prior to the preliminary amendment, Witzel disclosed the limitations of claims 1, 2, 12, and 13. However, Witzel does not disclose the limitations of the now canceled and incorporated claims 3 and 14 which depended from claims 2 and 13 respectively. The examiner informed the applicant that incorporating the allowable subject matter and intervening claims would distinguish the claims from the prior art. The applicant elected to submit a preliminary amendment to incorporate this suggestion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Malumyan (US 20110094494 A1) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762       

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799